Citation Nr: 0624767	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.


FINDING OF FACT

The veteran has symptoms of PTSD including occasional panic 
attacks, flashbacks, depression, anxious mood and some 
impairment in occupational and social activities and 
relationships; he does not have problems in speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short or long-term memory, 
impaired judgment, or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  The 
veteran received notice of all but the fourth required 
element in a July 2003 letter.   

The veteran was not prejudiced by the inadequate notice 
because he has had every opportunity to submit evidence in 
support of his claim and has been effectively notified of the 
fourth element.  In February 2004 the veteran received a 
statement of the case in which the entire language from 
38 C.F.R. § 3.159 was included which states all four required 
elements in full.  In addition, in April 2006 the veteran 
wrote that he had no more information regarding his claim.    
Despite the inadequate notice in a single letter, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Barnard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO afforded the 
veteran a VA PTSD examination in satisfaction of its duty to 
assist.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Rating

The veteran was granted service connection for PTSD in May 
1998 and given a noncompensable rating effective December 
1997 which was increased to the current 30 percent (effective 
December 1997) in September 1998.  The veteran filed a claim 
for an increased disability rating in July 2003 claiming that 
his PTSD had increased in severity and that he was frequently 
losing sleep due to nightmares related to his PTSD.  Where, 
as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Other general provisions for disability ratings 
include: each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition (38 C.F.R. 
§ 4.1); examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work (38 C.F.R. § 4.2).

The relevant evidence regarding PTSD includes written 
statements by the veteran and his wife, private medical 
records and a VA examination, all of which are discussed in 
detail below.

In the veteran's claim for increased rating dated July 2003, 
he stated that his PTSD had become more severe because he 
increasingly had "bad flash backs" and "can't sleep at 
night from the nightmares."

In a letter from the veteran's private cardiologist dated 
July 2003, the physician stated that the veteran was 
receiving treatment for PTSD and that he recently witnessed 
an accident that has triggered flashbacks.  The physician 
continued with the remark that the veteran's PTSD medication 
has helped him cope with those symptoms.

In a July 2003 private psychological examination by a 
licensed professional counselor, the veteran was noted to be 
employed.  He was noted to have been oriented though he 
presented with a somewhat flat affect.  The veteran 
complained of panic attacks, sleep disorders, flashbacks, 
difficulty concentrating, interpersonal conflicts, marital 
conflict, sexual dysfunction, and severe depression and 
anxiety.  His symptoms were noted to have intensified with 
the onset of the Iraq war and his witnessing of a traffic 
accident.  The examiner assessed the veteran's functioning to 
be severely impaired as a result of his PTSD symptoms.  The 
veteran even admitted to suicidal ideation, lack of impulse 
control and occasional angry outbursts and distress, though 
denying any homicidal ideation.  The veteran's Global 
Assessment of Functioning (GAF) Scale was rated at 31 which 
indicates some impairment in reality testing or communication 
such as speech being at times illogical, obscure, or 
irrelevant; or major impairment in several areas such as work 
or school, family relations, judgment, thinking or mood (such 
as depressed man avoids friends, neglects family, and is 
unable to work).  The examiner noted that while the veteran 
had been working for the same employer for 20 years, he had 
interpersonal conflict and angry outbursts that have impeded 
his ability to perform and jeopardized his job.

A July 2003 letter from a private psychologist indicated that 
the veteran was evaluated at length in April 2003 and was 
determined to have a diagnosis of PTSD with symptoms such as 
irritability, sadness, tearfulness, passive suicidal 
thoughts, jumpiness, panic and overwhelming anxiety that have 
all increased with the onset of the Iraq war.  The veteran's 
medication was noted to have decreased his anxiety and 
depression though his symptoms were noted to have had an 
impact on his life and his ability to socialize.

The veteran's wife submitted a statement in July 2003 in 
which she stated that the veteran suffers from frequent 
flashbacks and nightmares that have interfered with his 
sleep.  She also noted that he has trouble with 
relationships, has suicidal thoughts and frequent panic 
attacks.

In September 2003 a "buddy" statement was submitted that 
outlined incidents occurring in Vietnam that could have been 
the source of the veteran's current symptoms.  The letter 
goes on to reiterate the veteran's current difficulty in 
maintaining relationships, as well as an increasing 
difficulty with panic attacks, flashbacks and sleep.

In October 2003, at a VA PTSD examination by a VA physician 
conducted after reviewing the veteran's claims file, the 
veteran was diagnosed as having PTSD and a GAF score of 55 
indicating moderate symptoms such as a flat affect and 
circumstantial speech and occasional panic attacks; or 
moderate difficulty in social or occupational functioning 
resulting in few friends and conflict with peers or co-
workers.  The examining physician noted that the veteran had 
severe anxiety with chronic PTSD and some interference in 
performing activities of daily living and maintaining 
relationships.  At this time the veteran presented with no 
suicidal or homicidal ideation, appropriate thought 
processes, good judgment, and normal thinking and memory.  
His communication and speech were within normal limits but 
his mood and affect were noted by findings of anxiety.  His 
appearance and hygiene, orientation and behavior were all 
noted to be appropriate and normal.  The physician noted that 
panic attacks, hallucinations and obsessional rituals were 
all absent but that delusions were intermittently present.  
He reported no missed work due to PTSD symptoms.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, the current 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment, reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired memory, judgment, and abstract 
thinking; disturbances of motivations and mood; and 
difficulty in establishing and maintaining effective 
relationships.

A 70 percent disability evaluation is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas such as work or family relations, judgment, 
thinking, or mood, symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances (including work); and inability to establish 
and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Under the criteria for PTSD the veteran does not present 
symptoms severe enough to warrant a rating in excess of 30 
percent.  The veteran and other lay persons have submitted 
statements outlining some of his PTSD symptoms including 
complaints of panic attacks, anxiety, flashbacks and problems 
maintaining social relationships and normal sleep patterns.  
While the veteran reportedly had more severe symptoms of PTSD 
at a July 2003 private examination than at an October 2003 VA 
PTSD examination, the October 2003 VA PTSD examination proves 
more probative because the examiner was a medical doctor who 
had reviewed the veteran's claims file including records 
submitted by the private cardiologist and counselor.  

In this examination, while the veteran presented with an 
anxious mood and some impairment in occupational and social 
activities and relationships, he did not have problems in 
speech, panic attacks more than once a week, difficulty 
understanding complex commands, impairment of short or long-
term memory, impaired judgment, nor impaired abstract 
thinking.  In addition, while the veteran suffers from 
symptoms of PTSD, he has been able to maintain the same 
employment for at least 20 years.  As a result, the veteran 
does not meet the criteria for a rating in excess of 30 
percent.  It is noted that the private examiner set forth a 
GAF score of 31; however, such a score seems to be out of 
line with an individual who was gainfully employed at the 
time and did not report any significant problems with that 
employment.  See criteria for a GAF of 31, set forth 
previously.  

In reaching the decision outlined above regarding entitlement 
to a higher rating for PTSD, the Board has considered all 
pertinent evidence in the claims file including 


the veteran's own statements and those submitted by his wife 
and "buddy."  Where, as here, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


